Citation Nr: 1445631	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  08-30 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1975 and from October 2003 to May 2005, with service in the Marine Corps Reserve (MCR) from April 1978 to April 1982, and service in the National Guard from February 1988 to October 2003 and from May 2005 until he retired in 2006.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a decision of December 2007 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied reopening of the Veteran's claim for service connection for left ear hearing loss. 

In August 2009, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in North Little Rock, Arkansas. A transcript of the hearing has been associated with the claims file.  

In October 2010, the Board reopened and remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development.

Review of the VA paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

It is as likely as not that the Veteran's left ear hearing loss disability is due to or the result of military noise exposure during reserve service.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for left ear hearing loss have been met. 38 U.S.C.A. §§ 101(2), 101(22-24), 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.385 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Despite two negative medical opinions dated in August 2008 and July 2012, the Board finds that service connection for left ear hearing loss is warranted.  The evidence reflects that the Veteran left his first period of active service in July 1975 with left ear hearing within normal limits and demonstrated left ear hearing loss for VA purposes in February 1988.  In between, the Veteran suffered acoustic trauma during his MCR service and had minimal occupational and recreational noise exposure.  Resolving all doubt in the Veteran's favor, the Board finds that his left ear hearing loss is the result of the acoustic trauma suffered during his MCR service.  

ORDER

Service connection for left ear hearing loss is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


